Exhibit 10.54

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into on the 17th day of May, 2018,
among CSG SYSTEMS INTERNATIONAL, INC. ("CSGS"), a Delaware corporation, CSG
SYSTEMS, INC. ("Systems"), a Delaware corporation, and ROLLAND B. JOHNS (the
"Executive"). CSGS and Systems collectively are referred to in this Employment
Agreement as the "Companies".

 

* * *

 

WHEREAS, Systems is a wholly owned subsidiary of CSGS; and

 

WHEREAS, the Companies and the Executive desire to enter into an Employment
Agreement to set forth the terms of the Executive's employment with the
Companies;

 

NOW, THEREFORE, the Companies and the Executive agree that, effective
immediately, the terms of the Executive's employment by the Companies are as
follows:

 

1.   Employment and Duties.  Each of the Companies hereby employs the Executive
as an Executive Vice President and Chief Financial Officer throughout the term
of this agreement and agrees to cause the Executive from time to time to be
elected or appointed to such corporate offices or positions.  The duties and
responsibilities of the Executive shall include (a) the duties and
responsibilities of the Executive's corporate offices and positions referred to
in the preceding sentence which are set forth in the respective bylaws of the
Companies from time to time, (b) general supervision of the financial affairs of
the Companies, and (c) such other duties and authorities consistent with the
Executive's corporate offices referred to in the preceding sentence and this
agreement which the Board of Directors of CSGS (the "Board") or the Chief
Executive Officer of CSGS from time to time may assign to the Executive.  If the
Executive is elected or appointed as a director of CSGS or Systems or as an
officer or director of any of the respective subsidiaries of the Companies
during the term of this agreement, then he also shall serve in such capacity or
capacities but without additional compensation.

 

2.   Term of Employment.  The employment of the Executive under this agreement
will begin on the date of this agreement and shall continue until the first to
occur of (a) the Executive's death, (b) the effective date of the Executive's
voluntary resignation as an employee of the Companies, (c) the effective date of
the termination of the Executive's employment by the Companies by reason of the
Executive's disability pursuant to Paragraph 10(b) of this agreement, (d) the
effective date of the termination of the Executive's employment by the Companies
for cause pursuant to Paragraph 10(c) of this agreement, (e) the effective date
of the termination of the Executive's employment by the Companies for any reason
other than cause or the Executive's death or disability pursuant to Paragraph
10(d) or Paragraph 10(e) of this agreement, or (f) the effective date of the
termination of the Executive's employment pursuant to Paragraph 10(f) of this
agreement.  Upon the termination of the employment of the Executive under this
agreement, the applicable provisions of Paragraph 10 of this agreement shall
become effective; and the Companies and the Executive thereupon and thereafter
shall comply with the applicable provisions of Paragraph 10 of this agreement.  

 

 

--------------------------------------------------------------------------------

 

 

3.   Place of Employment.  Regardless of the location of the executive offices
of the Companies during the term of this agreement, the Companies shall maintain
a suitably staffed office for the Executive in the Omaha, Nebraska, metropolitan
area during the term of this agreement; and the Executive will not be required
without his consent to relocate or transfer his executive office or principal
residence from the immediate vicinity of the Omaha, Nebraska, metropolitan
area.  

 

4.   Base Salary.  For all services to be rendered by the Executive pursuant to
this Agreement, the Companies agree to pay the Executive during the term of this
agreement a base salary (the "Base Salary") for each calendar year at an annual
rate which is not less than the annual rate of the Executive's Base Salary in
effect on December 31 of the immediately preceding calendar year.  Executive’s
Base Salary shall be $400,000 commencing May 17, 2018.  The Executive's annual
incentive bonus provided for in Paragraph 5 and all other compensation and
benefits to which the Executive is or may become entitled pursuant to this
agreement or under any plans or programs of the Companies shall be in addition
to the Base Salary.

 

5.  Annual Incentive Bonus.  The Compensation Committee of the Board shall
provide an incentive bonus program for the Executive for each calendar year
during the term of this agreement.  The Executive and the Companies understand
and acknowledge that, among other things, such incentive bonus program will
involve achievement by the Companies of various financial objectives, which may
include but are not limited to revenues and earnings, and also may include
achievement by the Companies or the Executive of various mutually agreed-upon
non-financial objectives.  Such incentive bonus program for each calendar year
beginning after December 31, 2018, shall provide the opportunity for the
Executive to earn an incentive bonus of not less than seventy five percent (75%)
of his Base Salary for such calendar year if the agreed upon objectives are
fully achieved.  The Board from time to time also may establish incentive
compensation programs for the Executive covering periods of more than one (1)
year, and any such programs shall be in addition to the annual incentive bonus
program required by this Paragraph 5.

 

6.   Expenses.  During the term of this agreement, the Executive shall be
entitled to prompt reimbursement by the Companies of all reasonable ordinary and
necessary travel, entertainment, and other expenses incurred by the Executive
(in accordance with the policies and procedures established by the Companies for
their respective senior executive officers) in the performance of his duties and
responsibilities under this agreement; provided, that the Executive shall
properly account for such expenses in accordance with the policies and
procedures of the Companies, which may include but are not limited to itemized
accountings.

 

7.   Other Benefits.  During the term of this agreement, the Companies shall
provide to the Executive and his eligible dependents at the expense of the
Companies individual or group medical, hospital, dental, and long-term
disability insurance coverages and group life insurance coverage, in each case
at least as favorable as those coverages which are provided to other senior
executive officers of the Companies.  During the term of this agreement, the
Executive also shall be entitled to participate in such other benefit plans or
programs which the Companies from time to time may make available to their
employees generally (except, if applicable, any programs in

 

 

2

--------------------------------------------------------------------------------

 

which executive officers of CSGS are not eligible to participate because of
securities law reasons).

 

8.   Vacations and Holidays.  During the term of this agreement, the Executive
shall be entitled to paid vacations and holidays in accordance with the policies
of the Companies in effect from time to time for their respective senior
executive officers, but in no event shall the Executive be entitled to less than
four (4) weeks of vacation during each calendar year.

 

9.   Full-Time Efforts and Other Activities.  During the term of this agreement,
to the best of his ability and using all of his skills, the Executive shall
devote substantially all of his working time and efforts during the normal
business hours of the Companies to the business and affairs of the Companies and
to the diligent and faithful performance of the duties and responsibilities
assigned to him pursuant to this agreement, except for vacations, holidays, and
sick days.  However, the Executive may devote a reasonable amount of his time to
civic, community, or charitable activities, to service on the governing bodies
or committees of trade associations or similar organizations of which either or
both of the Companies are members, and, with the prior approval of the Board or
the Chief Executive Officer of CSGS, to service as a director of other
corporations and to other types of activities not expressly mentioned in this
paragraph, so long as the activities referred to in this sentence do not
materially interfere with the proper performance of the Executive's duties and
responsibilities under this agreement.  The Executive also shall be free to
manage and invest his assets in such manner as will not require any substantial
services by the Executive in the conduct of the businesses or affairs of the
entities or in the management of the properties in which such investments are
made, so long as such activities do not materially interfere with the proper
performance of the Executive's duties and responsibilities under this
agreement.  At all times during the term of this agreement, the Executive shall
comply with the then current Code of Ethics and Business Conduct of CSGS.

 

10.  Termination of Employment.  

 

(a)  Termination Because of Death.  The Executive's employment by the Companies
under this agreement shall terminate upon his death.  If the Executive's
employment under this agreement terminates because of his death, then the
Executive's estate or his beneficiaries (as further described in subparagraph
10(k)) will be entitled to receive the following compensation and benefits from
the Companies:

 

(i)A lump sum payment equal to the sum of the following, to the extent accrued
and unpaid up to and including the date of termination of the Executive’s
employment (the "Termination Date"): (A) the Executive’s Base Salary, and (B)
the balance of the Executive’s earned and unused vacation pay, in each case
payable within fourteen (14) days after the Termination Date (collectively, the
"Accrued Benefits");  

 

 

(ii)A lump sum payment under the terms of the then-existing annual incentive
bonus plan for senior executives of the Companies, on a pro rata basis, equal to
the product of (A) the Executive's annual incentive bonus for the calendar year
in

 

 

 

3

--------------------------------------------------------------------------------

 

which the Termination Date occurs (computed as if the Executive were employed by
the Companies throughout such calendar year) and (B) a fraction, the numerator
of which is the number of days during the calendar year in which the Termination
Date occurs that the Executive was employed by the Companies and the denominator
of which is 365, payable on the date bonuses are paid under the annual incentive
bonus plan to then-current senior executives of the Companies (the "Pro Rata
Bonus");

 

 

(iii)Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Date; and

 

 

(iv)Any other benefits payable by reason of the Executive's death, or to which
the Executive otherwise may be entitled, under any benefit plans or programs of
the Companies in effect on the Termination Date.

 

 

(b)  Termination Because of Disability.  If the Executive becomes incapable by
reason of physical injury, disease, or mental illness of substantially
performing his duties and responsibilities under this agreement with or without
a reasonable accommodation for a continuous period of six (6) months or more or
for more than one hundred eighty (180) days in the aggregate (whether or not
consecutive) during any 12-month period, then at any time after the elapse of
such six-month period or such 180 days, as the case may be, the Board may
terminate the Executive's employment by the Companies under this agreement.  If
the Executive's employment under this agreement is terminated by the Board
because of such disability on the part of the Executive, then the Executive will
be entitled to receive the following compensation and benefits from the
Companies:

 

(i)The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;  

 

 

(ii)The Pro Rata Bonus, payable on the date bonuses are paid under the annual
incentive bonus plan to then-current employees;  

 

 

(iii)Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Date;

 

 

(iv)Continued participation at the Companies' expense in the group medical,
dental, life, and long-term disability insurance benefit plans or programs of
the Companies which may be in effect from time to time and in which the
Executive was participating as of the Termination Date, to the extent that such
continued participation by the Executive is permitted under the terms and
conditions of such plans (unless such continued participation is restricted or
prohibited by applicable governmental regulations

 

 

 

4

--------------------------------------------------------------------------------

 

governing such plans), until the first to occur of the cessation of such
disability, the Executive's death, the Executive's attainment of age sixty-five
(65), or (separately with respect to the termination of each benefit) the
provision of a substantially equivalent benefit to the Executive by another
employer of the Executive; and

 

 

(v)Any other benefits payable by reason of the Executive's disability, or to
which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Date.

 

 

For purposes of this subparagraph (b), decisions with respect to the Executive's
disability shall be made by the Board, using its reasonable good faith judgment;
and, in making any such decision, the Board shall consider and rely upon the
opinions of (i) a duly licensed and qualified physician selected by a majority
of the members of the Board who are not employees of either of the Companies or
any of their respective subsidiaries and (ii) the Executive's personal
physician.

 

(c)  Termination for Cause.  The Board may terminate the Executive's employment
by the Companies under this agreement for cause; however, for purposes of this
agreement "cause" shall mean only (i) the Executive's confession or conviction
of theft, fraud, embezzlement, or other crime involving dishonesty, (ii) the
Executive's certification of materially inaccurate financial or other
information pertaining to the Companies (or either of them) or any of the
respective subsidiaries of the Companies with actual knowledge of such
inaccuracies on the part of the Executive, (iii) the Executive's refusal or
willful failure to cooperate with an investigation by a governmental agency
pertaining to the financial or other business affairs of the Companies (or
either of them) or any of the respective subsidiaries of the Companies unless
such refusal or willful failure is based upon a written directive of the Board
or the written advice of counsel, (iv) the Executive's excessive absenteeism
(other than by reason of physical injury, disease, or mental illness) without a
reasonable justification and failure on the part of the Executive to cure such
absenteeism within twenty (20) days after the Executive's receipt of a written
notice from the Board or the Chief Executive Officer of CSGS setting forth the
particulars of such absenteeism, (v) material violation by the Executive of the
provisions of Paragraph 11, (vi) habitual and material negligence by the
Executive in the performance of his duties and responsibilities under or
pursuant to this agreement and failure on the part of the Executive to cure such
negligence within twenty (20) days after his receipt of a written notice from
the Board or the Chief Executive Officer of CSGS setting forth in reasonable
detail the particulars of such negligence, (vii) material non-compliance by the
Executive with his obligations under Paragraph 9 and failure to correct such
non-compliance within twenty (20) days after the Executive's receipt of a
written notice from the Board or the Chief Executive Officer of CSGS setting
forth in reasonable detail the particulars of such non-compliance, (viii)
material failure by the Executive to comply with a lawful directive of the Board
or the Chief Executive Officer of CSGS and failure to cure such non-compliance
within twenty (20) days after the Executive's receipt of a written notice from
the Board or the Chief Executive Officer of CSGS setting forth in reasonable
detail the particulars of such non-compliance, (ix) a material breach by the
Executive of any of his fiduciary duties to the Companies (or either of them) or
any of the respective subsidiaries of the Companies and, if such breach is
curable, the Executive's failure to cure such breach within ten

 

 

5

--------------------------------------------------------------------------------

 

(10) days after the Executive's receipt of a written notice from the Board or
the Chief Executive Officer of CSGS setting forth in reasonable detail the
particulars of such breach, or (x) willful misconduct or fraud on the part of
the Executive in the performance of the Executive's duties under this agreement
as determined in good faith by the Board.  In no event shall the results of
operations of the Companies or any business judgment made in good faith by the
Executive constitute an independent basis for termination for cause of the
Executive's employment under this agreement.  Any termination of the Executive's
employment for cause must be authorized by a majority vote of the Board taken
not later than six (6) months after a majority of the members of the Board
(other than the Executive if he is a member of the Board) have actual knowledge
of the occurrence of the event or conduct constituting the cause for such
termination.  If the Executive's employment under this agreement is terminated
by the Board for cause, then the Executive will be entitled to receive the
following compensation and benefits from the Companies:

 

(i)The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Date; and

 

 

(iii)Any other benefits payable to the Executive upon his termination for cause,
or to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Date.

 

 

(d)  Termination Without Cause Prior to a Change of Control.  If, prior to the
occurrence of a Change of Control, the Companies terminate the Executive's
employment under this agreement for any reason other than cause or the
Executive's death or disability, then the Executive will be entitled to receive
the compensation, benefits, and other payments from the Companies provided in
the following clauses (i), (iii), and (v) of this subparagraph (d) and, if the
Executive (A) executes a release of all claims in a form reasonably acceptable
to the Companies and the Executive (the "Release") and the applicable revocation
period with respect to the Release expires within 45 days (or such longer period
as required by law) following the Termination Date and (B) continues to comply
with (1) the Executive’s fiduciary obligations to the Companies, (2) the
Executive’s covenants under Paragraphs 18 and 19 of this agreement, and (3) any
other material ongoing obligations relating to the Companies to which the
Executive is subject, also will be entitled to receive the payments and benefits
provided in the following clauses (ii) and (iv) of this subparagraph (d):  

 

(i)The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)An amount equal to one hundred percent (100%) of the average of the
Executive's compensation shown in Box 1 ("Wages, tips, other compensation") of
the Executive's Internal Revenue Service Form W-2 for each of the three calendar
years

 

 

 

6

--------------------------------------------------------------------------------

 

immediately preceding the calendar year in which the Termination Date occurs,
payable in substantially equal installments in accordance with the Companies'
normal payroll practices for the twelve (12) months following the Termination
Date; provided, that (A) such payments shall commence on the first regularly
scheduled payroll date that is at least sixty (60) days following the
Termination Date upon the conditions that the Executive has delivered the signed
Release to the Companies and the Release has become irrevocable (the "Payment
Commencement Date") and (B) the first such payment shall include all payments
that otherwise would have been paid to the Executive pursuant to this
subparagraph between the Termination Date and the Payment Commencement Date if
such payments had commenced as of the Termination Date;  

 

 

(iii)Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Date;

 

 

(iv)Continued participation at the Companies' expense in the group medical,
dental, life, and long-term disability insurance benefit plans or programs of
the Companies which may be in effect from time to time and in which the
Executive was participating as of the Termination Date, to the extent that such
continued participation by the Executive is permitted under the terms and
conditions of such plans (unless such continued participation is restricted or
prohibited by applicable governmental regulations governing such plans), until
the first to occur of one (1) year after the Termination Date or (separately
with respect to the termination of each benefit) the provision of a
substantially equivalent benefit to the Executive by another employer of the
Executive; and

 

 

(v)Any other benefits payable to the Executive upon his termination without
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the Termination Date.

 

 

(e)  Termination Without Cause After a Change of Control.  If, within eighteen
(18) months after the occurrence of a Change of Control (as determined under
Paragraph 15 of this agreement), the Companies or any Permitted Assignee
terminates the Executive's employment under this agreement for any reason other
than cause or the Executive's death or disability, then the Executive shall be
entitled to receive the compensation, benefits, and other payments from the
Companies provided in the following clauses (i), (ii), (iv), and (vi) of this
subparagraph (e) and, if the Executive (A) executes a release of all claims in a
form reasonably acceptable to the Companies (the "Release") and the applicable
revocation period with respect to the Release expires within 45 days (or such
longer period as required by law) following the Termination

 

 

7

--------------------------------------------------------------------------------

 

Date and (B) continues to comply with (1) the Executive’s fiduciary obligations
to the Companies, (2) the Executive’s covenants under Paragraphs 18 and 19 of
this agreement, and (3) any other material ongoing obligations relating to the
Companies to which the Executive is subject, also will be entitled to receive
the payments and benefits provided in the following clauses (iii) and (v) of
this subparagraph (e):

 

(i)The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)The automatic vesting of all unvested Restricted Stock Awards under
Restricted Stock Award Agreements between CSGS and the Executive which are in
effect on the Termination Date and which provide for automatic vesting of the
unvested Award Shares upon the Executive's involuntary (on the part of the
Executive) termination of employment without cause after the occurrence of a
Change of Control (the "Change of Control Termination");

 

 

(iii)An amount equal to three (3) times the sum of (1) the Executive's Base
Salary for the calendar year in which the Termination Date occurs plus (2) the
performance-based cash bonus which the Executive would receive for the calendar
year in which the Termination Date occurs if the Companies attained 100% of
their performance goals for such calendar year, reduced as necessary so that the
actual amount, if any, payable under this clause (iii) plus the applicable
amounts of any other relevant payments or benefits under this subparagraph (e)
is $1.00 less than the amount which would result in the imposition of a tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), on "excess parachute payments" (as defined in Section 280G of the
Code), such amount to be paid in a lump sum by the Companies to the Executive no
later than thirty (30) days after the determination of such amount;

 

 

(iv)Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Date;

 

 

(v)Continued participation at the Companies' expense in the group medical,
dental, life, and long-term disability insurance benefit plans or programs of
the Companies which may be in effect from time to time and in which the
Executive was participating as of the Termination Date, to the extent that such
continued participation by the Executive is permitted under the terms and
conditions of such plans (unless such continued participation is restricted or
prohibited by applicable governmental regulations governing such plans), until
the first to occur of two (2) years

 

 

 

8

--------------------------------------------------------------------------------

 

after the Termination Date or (separately with respect to the termination of
each benefit) the provision of a substantially equivalent benefit to the
Executive by another employer of the Executive; and

 

 

(vi)Any other benefits payable to the Executive upon his termination without
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the Termination Date.

 

 

Notwithstanding the foregoing provisions of this subparagraph (e), with respect
to compensation subject to Section 409A of the Code, the lump sum payment
provision set forth in clause (iii) of this subparagraph (e) will only apply if
the Change of Control event is also a "change in control event" as determined
under Treasury Regulation section 1.409A-3(i)(5); otherwise, the payment will be
made at the same time and in the same form as set forth in subparagraph
10(d)(ii) of this agreement.

 

(f)  Constructive Termination.  If at any time during the term of this agreement
the Executive terminates his employment on account of a Constructive
Termination, then the Executive shall be eligible to receive all of the payments
and benefits provided in subparagraph 10(d) of this agreement, which shall be
paid in accordance with subparagraph 10(d); however, if the Constructive
Termination occurs within eighteen (18) months following a Change of Control,
then the Executive instead shall be eligible to receive all of the payments and
benefits provided in subparagraph 10(e) of this agreement, which shall be paid
in accordance with subparagraph 10(e).  For purposes of this subparagraph (f),
"Constructive Termination" means any action by the Board, the Chief Executive
Officer of CSGS, or a Permitted Assignee, in each case without the Executive’s
prior consent, that materially and adversely alters the authority, duties, or
responsibilities of the Executive.  Notwithstanding the foregoing provisions of
this subparagraph (f), in no event will the occurrence of any such condition
constitute a Constructive Termination unless (i) the Executive provides written
notice to the Board or the Permitted Assignee (as applicable) of the existence
of the condition giving rise to a Constructive Termination within ninety (90)
days following the date the Executive first becomes aware of the existence of
such condition and (B) the Board or Permitted Assignee (as applicable) fails to
materially cure such condition to the reasonable satisfaction of the Executive
within thirty (30) days following the date of such notice, upon which failure to
cure the Executive will immediately resign his employment with the Companies.

 

(g)  Voluntary Resignation.  If the Executive voluntarily resigns as an employee
of the Companies and thereby voluntarily terminates his employment under this
agreement and if none of subparagraphs (a) through (f) of this Paragraph 10 is
applicable to such termination, then the Executive will be entitled to receive
only the following compensation, benefits, and other payments from the
Companies:

 

  (i)The Accrued Benefits, payable within fourteen (14) days after the
Termination Date;

 

 

 

 

9

--------------------------------------------------------------------------------

 

(ii)Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Date;

 

 

(iii)If (and only if) the Executive's voluntary resignation is effective on
December 31 of a particular calendar year, the Executive's annual incentive
bonus (if any) for such calendar year, to be paid in accordance with the regular
schedule for its payment; and

 

 

(iv)Any other benefits payable to the Executive upon his voluntary resignation,
or to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Date.

 

 

The Executive understands and agrees that if this subparagraph (g) is applicable
to the termination of the Executive's employment with the Companies, then,
unless his voluntary resignation is effective on December 31 of a particular
calendar year, the Executive will not be entitled to any annual incentive bonus
for the calendar year in which his voluntary resignation becomes effective.

 

(h)  Liquidated Damages.  The Executive agrees to accept the compensation,
benefits, and other payments provided for in subparagraph (d), subparagraph (e),
or subparagraph (f) of this Paragraph 10, as the case may be, as full and
complete liquidated damages for any breach of this agreement relating to or
resulting from the actual or constructive termination of the Executive's
employment under this agreement for a reason other than cause or the Executive's
death or disability; and the Executive shall not have and hereby waives and
relinquishes any other rights or claims in respect of any such breach.

 

(i)  Notice of Other Benefits.  Whenever relevant for purposes of this Paragraph
10, the Executive promptly shall notify the Companies of his receipt from
another employer of any benefits of the types referred to in subparagraphs
(b)(iv), (d)(iv), and (e)(v) of this Paragraph 10.  Such information shall be
updated by the Executive whenever necessary to keep the Companies informed on a
current basis.

 

(j)  Modification of Benefit Plans or Programs.  Nothing contained in this
Paragraph 10 shall obligate the Companies to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan or program referred
to in subparagraph (b)(iv), (d)(iv), or (e)(v) of this Paragraph 10 so long as
such actions are similarly applicable to senior executives of the Companies
generally.

 

(k)  Rights of Estate.  The Executive may, by written instrument delivered to
the Companies during the Executive's lifetime, designate primary and contingent
beneficiaries to receive (at the same time or times that the payments would have
been made to the Executive if the Executive were still living) the unpaid
portion of any cash payments if the Executive dies prior to his receipt of all
of the cash payments to which he may be entitled pursuant to subparagraph (a),
(b), (c), (d), (e), (f), or (g) of this Paragraph 10, and the Executive may
designate the proportions in which such beneficiaries are to receive such
payments.  The

 

 

10

--------------------------------------------------------------------------------

 

Executive may change such beneficiary designations from time to time, and the
last written beneficiary designation filed with the Companies prior to the
Executive's death will control.  If the Executive fails to designate a
beneficiary, or if no designated beneficiary survives the Executive, or if all
designated beneficiaries who survive the Executive die before all payments are
made, then the remaining payments shall be made to the legal representative of
the Executive's estate.

 

11.   Nondisclosure.  During the term of this agreement and thereafter, the
Executive shall not, without the prior written consent of the Board or a person
(other than the Executive) so authorized by the Board, disclose or use for any
purpose (except in the course of his employment under this agreement and in
furtherance of the business of the Companies or any of their respective
subsidiaries) any confidential information, trade secrets, or proprietary data
of the Companies or any of their respective subsidiaries (collectively, for
purposes of this agreement, "Confidential Information"); provided, however, that
Confidential Information shall not include any information then known generally
to the public or ascertainable from public or published information (other than
as a result of unauthorized disclosure by the Executive) or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by the Companies or their
respective subsidiaries, as the case may be.

 

12.   Successors and Assigns.  This agreement and all rights under this
agreement shall be binding upon, inure to the benefit of, and be enforceable by
the parties hereto and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors,
and assigns.  This agreement is personal in nature, and none of the parties to
this agreement shall, without the written consent of the others, assign or
transfer this agreement or any right or obligation under this agreement to any
other person or entity, except as permitted by Paragraph 14.

 

13.   Notices.  For purposes of this agreement, notices and other communications
provided for in this agreement shall be deemed to be properly given if delivered
personally or sent either by next-business-day prepaid express delivery by a
recognized national express delivery service or by United States certified mail,
return receipt requested, postage prepaid, in either case addressed as follows:

 

If to the Executive:

Rolland B. Johns

 

c/o CSG Systems, Inc.

 

18020 Burt Street

 

Omaha, NE  68022

 

 

If to the Companies:

CSG Systems International, Inc.

 

and CSG Systems, Inc.

 

6175 S. Willow Drive, 10th Floor

 

Englewood, Colorado  80112

 

Attn:  General Counsel

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

or to such other address as either party may have furnished to the other party
in writing in accordance with this paragraph.  Such notices or other
communications shall be effective only upon receipt.

 

14.   Merger, Consolidation, Sale of Assets.  In the event of (a) a merger of
Systems with another corporation (other than CSGS) in a transaction in which
Systems is not the surviving corporation, (b) the consolidation of Systems into
a new corporation resulting from such consolidation, (c) the sale or other
disposition of all or substantially all of the assets of Systems, the Companies
may assign this agreement and all of the rights and obligations of the Companies
under this agreement to the surviving, resulting, or acquiring entity (for
purposes of this agreement, a "Permitted Assignee"); provided, that such
surviving, resulting, or acquiring entity shall in writing assume and agree to
perform all of the obligations of the Companies under this agreement; and
provided further, that the Companies shall remain jointly and severally liable
for the performance of the obligations of the Companies under this agreement in
the event of a failure of the Permitted Assignee to perform its obligations
under this agreement.

 

15.   Change of Control.  For purposes of this agreement, a "Change of Control"
shall be deemed to have occurred upon the happening of any of the following
events:

 

 

(a)

CSGS is merged or consolidated into another corporation, and immediately after
such merger or consolidation becomes effective the holders of a majority of the
outstanding shares of voting capital stock of CSGS immediately prior to the
effectiveness of such merger or consolidation do not own (directly or
indirectly) a majority of the outstanding shares of voting capital stock of the
surviving or resulting corporation in such merger or consolidation;

 

 

(b)

any person, entity, or group of persons within the meaning of Sections 13(d) or
14(d) of the Securities Exchange Act of 1934 (the "1934 Act") and the rules
promulgated thereunder becomes the beneficial owner (within the meaning of Rule
13d-3 under the 1934 Act) of thirty percent (30%) or more of the outstanding
voting capital stock of CSGS;

 

 

(c)

the Common Stock of CSGS ceases to be publicly traded because of an issuer
tender offer or other "going private" transaction (other than a transaction
sponsored by the then current management of CSGS);

 

 

(d)

CSGS dissolves or sells or otherwise disposes of all or substantially all of its
property and assets (other than to an entity or group of entities which is then
under common majority ownership (directly or indirectly) with CSGS);

 

 

(e)

in one or more substantially concurrent transactions or in a series of related
transactions, CSGS directly or indirectly disposes of a portion or portions of
its business operations (collectively, the "Sold Business") other than by
ceasing to conduct the Sold Business without its being acquired by a third party
(regardless of the entity or entities through which CSGS conducted the Sold
Business and regardless of whether such disposition is accomplished through a
sale of assets, the transfer of ownership of an entity or entities, a merger, or
in some other

 

 

12

--------------------------------------------------------------------------------

 

 

manner) and either (i) the fair market value of the consideration received or to
be received by CSGS for the Sold Business is equal to at least fifty percent
(50%) of the market value of the outstanding Common Stock of CSGS determined by
multiplying the average of the closing prices for the Common Stock of CSGS on
the thirty (30) trading days immediately preceding the date of the first public
announcement of the proposed disposition of the Sold Business by the average of
the numbers of outstanding shares of Common Stock on such thirty (30) trading
days or (ii) the revenues of the Sold Business during the most recent four (4)
calendar quarters ended prior to the first public announcement of the proposed
disposition of the Sold Business represented fifty percent (50%) or more of the
total consolidated revenues of CSGS during such four (4) calendar quarters; or

 

 

(f)

during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of CSGS cease, for
any reason, to constitute at least a majority of the Board of Directors of CSGS,
unless the election or nomination for election of each new director of CSGS who
took office during such period was approved by a vote of at least seventy-five
percent (75%) of the directors of CSGS still in office at the time of such
election or nomination for election who were directors of CSGS at the beginning
of such period.

 

16.   Miscellaneous.  No provision of this agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and is signed by the Executive and an officer of CSGS (other than the
Executive) so authorized by the Board.  No waiver by any party to this agreement
at any time of any breach by any other party of, or compliance by any other
party with, any condition or provision of this agreement to be performed by such
other party shall be deemed to be a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this agreement have been made by any party that are not
expressly set forth in this agreement.

 

17.   Representations of Companies.  The Companies severally represent and
warrant to the Executive that they have full legal power and authority to enter
into this agreement, that the execution and delivery of this agreement by the
Companies have been duly authorized by their respective boards of directors, and
that the performance of their respective obligations under this agreement will
not violate any agreement between the Companies, or either of them, and any
other person, firm, or organization.

 

18.   Non-Solicitation of Employees.  For a period of one (1) year after the
effective date of the termination of the Executive's employment under this
agreement for any reason, whether voluntarily or involuntarily and with or
without cause, without the prior written consent of CSGS the Executive agrees
(i) not to directly or indirectly employ, solicit for employment, assist any
other person in employing or soliciting for employment, or advise or recommend
to any other person that such other person employ or solicit for employment any
person who then is an employee of the Companies (or either of them) or any of
the respective subsidiaries of the Companies and (ii) not to recommend to any
then employee of the Companies (or either of them)

 

 

13

--------------------------------------------------------------------------------

 

or any of the respective subsidiaries of the Companies that such employee leave
the employ of such employer.

 

19.   Post-Termination Noncompetition.  Because the Confidential Information
known to or developed by the Executive during his employment by the Companies
encompasses at the highest level information concerning the plans, strategies,
products, operations, and existing and prospective customers of the Companies
and their respective subsidiaries and could not practically be disregarded by
the Executive, the Executive acknowledges that his provision of executive
services to a competitor of the Companies or either of them or any of the
respective subsidiaries of the Companies soon after the termination of the
Executive's employment by the Companies would inevitably result in the use of
the Confidential Information by the Executive in his performance of such
executive services, even if the Executive were to use his best efforts to avoid
such use of the Confidential Information.  To prevent such use of the
Confidential Information and the resulting unfair competition and wrongful
appropriation of the goodwill and other valuable proprietary interests of the
Companies and their respective subsidiaries, the Executive agrees that for a
period of one (1) year after the termination of his employment by the Companies
for any reason, whether voluntarily or involuntarily and with or without cause,
the Executive will not, directly or indirectly:

 

 

(a)

engage, whether as an employee, agent, consultant, independent contractor,
owner, partner, member, or otherwise, in a business activity which then competes
in a material way with a business activity then being actively engaged in by the
Companies or either of them or any of their respective subsidiaries;

 

 

 

(b)

solicit or recommend to any other person that such period solicit any then
customer of the Companies or either or them or any of their respective
subsidiaries, which customer also was a customer of the Companies or either of
them or any of their respective subsidiaries at any time during the one (1) year
period prior to the termination of the Executive's employment by the Companies,
for the purpose of obtaining the business of such customer in competition with
the Companies or either of them or any of their respective subsidiaries; or

 

 

 

(c)

induce or attempt to induce any then customer or prospective customer of the
Companies or either of them or any of their respective subsidiaries to terminate
or not commence a business relationship with the Companies or either of them or
any of their respective subsidiaries.

 

 

The Companies and the Executive acknowledge and agree that the restrictions
contained in this Paragraph 19 are both reasonable and necessary in view of the
Executive's positions with the Companies and that the Executive's compensation
and benefits under this agreement are sufficient consideration for the
Executive's acceptance of such restrictions.  Nevertheless, if any of the
restrictions contained in this Paragraph 19 are found by a court having
jurisdiction to be unreasonable, or excessively broad as to geographic area or
time, or otherwise unenforceable, then the parties intend that the restrictions
contained in this Paragraph 19 be modified by such court so as to be reasonable
and enforceable and, as so modified by the court, be fully enforced.  

 

 

14

--------------------------------------------------------------------------------

 

Nothing contained in this paragraph shall be construed to preclude the
investment by the Executive of any of his assets in any publicly owned entity so
long as the Executive has no direct or indirect involvement in the business of
such entity and owns less than 2% of the voting equity securities of such
entity.  Nothing contained in this paragraph shall be construed to preclude the
Executive from becoming employed by or serving as a consultant to or having
dealings with a publicly owned entity one of whose businesses is a competitor of
the Companies or either of them or any of the respective subsidiaries of the
Companies so long as such employment, consultation, or dealings do not directly
or indirectly involve or relate to the business of such entity which is a
competitor of the Companies or either of them or any of the respective
subsidiaries of the Companies.

 

20.   Joint and Several Obligations.  All of the obligations of the Companies
under this agreement are joint and several; and neither the bankruptcy,
insolvency, dissolution, merger, consolidation, or reorganization nor the
cessation of business or corporate existence of one of the Companies shall
affect, impair, or diminish the obligations under this agreement of the other of
the Companies.  The compensation and benefits to which the Executive is entitled
under this agreement are aggregate compensation and benefits, and the payment of
such compensation or the provision of such benefits by one of the Companies
shall to the extent of such payment or provision satisfy the obligations of the
other of the Companies.  The Companies may agree between themselves as to which
of them will be responsible for some or all of the Executive's compensation and
benefits under this agreement, but any such agreement between the Companies
shall not diminish to any extent the joint and several liability of the
Companies to the Executive for all of such compensation and benefits.

 

21.   Injunctive Relief.  The Executive acknowledges that his violation of the
provisions and restrictions contained in Paragraphs 11, 18, and 19 could cause
significant injury to the Companies for which the Companies would have no
adequate remedy at law.  Accordingly, the Executive agrees that the Companies
will be entitled, in addition to any other rights and remedies that then may be
available to the Companies, to seek and obtain injunctive relief to prevent any
breach or potential breach of any of the provisions and restrictions contained
in Paragraph 11, 18, or 19.

 

22.   Dispute Resolution.  Subject to the provisions of Paragraph 21, any claim
by the Executive or the Companies arising from or in connection with this
agreement, whether based on contract, tort, common law, equity, statute,
regulation, order, or otherwise (a "Dispute"), shall be resolved as follows:

 

(a)Such Dispute shall be submitted to mandatory and binding arbitration at the
election of either the Executive or the particular Company involved (the
"Disputing Party").  Except as otherwise provided in this Paragraph 22, the
arbitration shall be pursuant to the Commercial Arbitration Rules of the
American Arbitration Association (the "AAA").

 

 

(b)To initiate the arbitration, the Disputing Party shall notify the other party
in writing within 30 days after the occurrence of the event or events which give
rise to the Dispute (the "Arbitration Demand"), which notice shall (i) describe
in reasonable detail the nature of the Dispute, (ii) state the amount of any
claim, (iii) specify the requested relief, and (iv) name an arbitrator

 

 

 

15

--------------------------------------------------------------------------------

 

who (A) has been licensed to practice law in the U.S. for at least ten years,
(B) has no past or present relationship with either the Executive or the
Companies, and (C) is experienced in representing clients in connection with
employment related disputes (the "Basic Qualifications").  Within fifteen (15)
days after the other party's receipt of the Arbitration Demand, such other party
shall serve on the Disputing Party a written statement (i) answering the claims
set forth in the Arbitration Demand and including any affirmative defenses of
such party, (ii) asserting any counterclaim, which statement shall (A) describe
in reasonable detail the nature of the Dispute relating to the counterclaim, (B)
state the amount of the counterclaim, and (C) specify the requested relief, and
(iii) naming a second arbitrator satisfying the Basic Qualifications.  Promptly,
but in any event within five (5) days thereafter, the two arbitrators so named
shall select a third neutral arbitrator from a list provided by the AAA of
potential arbitrators who satisfy the Basic Qualifications and who have no past
or present relationship with the parties' counsel, except as otherwise disclosed
in writing to and approved by the parties.  The arbitration will be heard by a
panel of the three arbitrators so chosen (the "Arbitration Panel"), with the
third arbitrator so chosen serving as the chairperson of the Arbitration
Panel.  Decisions of a majority of the members of the Arbitration Panel shall be
determinative.

 

 

(c)The arbitration hearing shall be held in Denver, Colorado.  The Arbitration
Panel is specifically authorized to render partial or full summary judgment as
provided for in the Federal Rules of Civil Procedure.  The Arbitration Panel
will have no power or authority, under the Commercial Arbitration Rules of the
AAA or otherwise, to relieve the parties from their agreement hereunder to
arbitrate or otherwise to amend or disregard any provision of this agreement,
including, without limitation, the provisions of this Paragraph 22.

 

 

(d)If an arbitrator refuses or is unable to proceed with arbitration proceedings
as called for by this Paragraph 22, such arbitrator shall be replaced by the
party who selected such arbitrator or, if such arbitrator was selected by the
two party-appointed arbitrators, by such two party-appointed arbitrators'
selecting a new third arbitrator in accordance with Paragraph 22(b), in either
case within five (5) days after such declining or withdrawing arbitrator's
giving notice of refusal or inability to proceed.  Each such replacement
arbitrator shall satisfy the Basic Qualifications.  If an arbitrator is replaced
pursuant to this Paragraph 22(d) after the arbitration hearing has commenced,
then a rehearing shall take place in accordance with the provisions of this
Paragraph 22(d) and the Commercial Arbitration Rules of the AAA.

 

 

(e)Within ten (10) days after the closing of the arbitration hearing, the
Arbitration Panel shall prepare and distribute to the parties a writing setting
forth the Arbitration Panel's finding of facts and conclusions of law relating
to the Dispute, including the reason for the giving or denial of any award.  The
findings and conclusions and the award, if any, shall be deemed to be
confidential information.

 

 

 

16

--------------------------------------------------------------------------------

 

 

(f)The Arbitration Panel is instructed to schedule promptly all discovery and
other procedural steps and otherwise to assume case management initiative and
control to effect an efficient and expeditious resolution of the Dispute.  The
Arbitration Panel is authorized to issue monetary sanctions against either party
if, upon a showing of good cause, such party is unreasonably delaying the
proceeding.

 

 

(g)Any award rendered by the Arbitration Panel will be final, conclusive, and
binding upon the parties, and any judgment on such award may be entered and
enforced in any court of competent jurisdiction.

 

 

(h)Each party will bear a pro rata share of all fees, costs, and expenses of the
arbitrators; and each party will bear all of the fees, costs, and expenses of
his or its own attorneys, experts, and witnesses.  

 

 

(i)Nothing contained in the preceding provisions of this Paragraph 22 shall be
construed to prevent either party from seeking from a court a temporary
restraining order or other injunctive relief pending final resolution of a
Dispute pursuant to this Paragraph 22.

 

 

23.   No Duty to Seek Employment.  The Executive shall not be under any duty or
obligation to seek or accept other employment following the termination of his
employment by the Companies; and, except as expressly provided in subparagraphs
(b)(iv), (d)(iv), and (e)(v) of Paragraph 10, no amount, payment, or benefit due
the Executive under this agreement shall be reduced, suspended, or discontinued
if the Executive accepts such other employment.

 

24.   Withholding of Taxes.  The Companies may withhold from any amounts payable
to the Executive under this agreement all federal, state, and local taxes which
are required to be so withheld by any applicable law or governmental regulation
or ruling.

 

25.   Validity.  The invalidity or unenforceability of any provision or
provisions of this agreement shall not affect the validity or enforceability of
any other provision of this agreement, which other provision shall remain in
full force and effect; nor shall the invalidity or unenforceability of a portion
of any provision of this agreement affect the validity or enforceability of the
balance of such provision.

 

26.   Counterparts.  This document may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute a single agreement.

 

27.   Headings.  The headings of the paragraphs contained in this document are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this agreement.

 

28.   Applicable Law.  This agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Colorado.

 

 

17

--------------------------------------------------------------------------------

 

 

29.   Section 409A.  The intent of the Companies and the Executive is that all
payments and benefits under this agreement comply with Section 409A of the Code
("Section 409A"), to the extent subject thereto; and, accordingly, to the
maximum extent permitted, this agreement shall be interpreted and administered
so as to be in compliance with Section 409A. Notwithstanding anything contained
in this agreement to the contrary, the Executive shall not be considered to have
terminated employment with the Companies for purposes of any payments under this
agreement which are subject to Section 409A until the Executive would be
considered to have incurred a "separation from service" within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under this
agreement shall be construed as a separate identified payment for purposes of
Section 409A. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided to the
Executive during the six-month period immediately following the Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Executive’s separation from service
(or, if earlier, the Executive’s date of death). To the extent required to avoid
an accelerated or additional tax under Section 409A, amounts reimbursable to the
Executive under this agreement shall be paid to the Executive on or before the
last day of the year following the year in which the expense was incurred, and
the amount of expenses eligible for reimbursement (and in kind benefits provided
to the Executive) during one year may not affect amounts reimbursable or
provided in any subsequent year. The Companies make no representation to the
Executive to the Executive that any or all of the payments described in this
agreement will be exempt from or comply with Section 409A and make no
undertaking to preclude Section 409A from applying to any such payment.

 

30.   Clawback Rights.  The Executive understands that the Companies have
adopted a "clawback" policy that authorizes the Companies, in certain cases, to
reduce or cancel, or require the recovery of, an executive officer's annual
bonus or long-term incentive compensation award, or portions thereof, if the
Board determines that such bonus or award should be adjusted, cancelled, or
recovered because the executive officer has engaged in intentional misconduct
that has led to a material restatement of the financial statements of the
Companies.  If the Board (or a committee thereof to which such matter has been
delegated) proposes to impose such a clawback with respect to any of the
Executive's compensation, then the Executive shall be entitled to be present and
represented by his own legal counsel at any meeting of the Board (or of such
committee) at which such proposed clawback is proposed to be acted upon.  The
Companies agree to pay the reasonable attorney's fees of the Executive's legal
counsel (a) for representing the Executive at any such meeting of the Board (or
of such committee) and (b) for representing the Executive in contesting, whether
through judicial proceedings, arbitration, or otherwise, any clawback of any of
the Executive's compensation that the Board (or such committee) has approved and
imposed.

 

31.   Restricted Stock Award Adjustments.  If automatic vesting of all unvested
Restricted Stock Awards under then effective Restricted Stock Award Agreements
between CSGS and the Executive would occur upon a Change of Control Termination
of the Executive and such vesting would result in the imposition of a tax under
Section 4999 of the Code on "excess parachute payments" (as defined in Section
280G of the Code), then the Compensation

 

 

18

--------------------------------------------------------------------------------

 

Committee of the Board will have the right in its sole discretion to reduce the
aggregate number of shares of CSGS stock which will automatically vest in the
Executive upon such event to an aggregate number of shares whose aggregate fair
market value, net of any 280G adjustment, is $1.00 less than (i) the amount
which would result in the imposition of such tax minus (ii) the fair market
value, net of any 280G adjustment, of all other payments or benefits in the
nature of compensation for purposes of Section 280G of the Code received or
receivable by the Executive in connection with or as a result of the Executive's
Change of Control Termination; provided, however, that such reduction shall be
applied to Award Shares covered by time-based Restricted Stock Awards and Award
Shares covered by performance-based Restricted Stock Awards in the order that
will result in the Executive’s receipt of the greatest number of Award Shares
after such reduction has occurred.  CSGS and the Executive agree that the
provisions of this Paragraph 31 are applicable both to all Restricted Stock
Award Agreements between CSGS and the Executive which are in effect on the date
of this agreement and to all Restricted Stock Award Agreements between CSGS and
the Executive which become effective after the date of this agreement and that
all of such Restricted Stock Award Agreements are subject to and modified by
this Paragraph 31.  The provisions of subparagraph 10(e) of this agreement also
are subject to the provisions of this Paragraph 31.

 

 




 

 

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Companies and the Executive have executed this
Employment Agreement on the day and year first above written.

 

 

 

 

CSG SYSTEMS INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

By: _/s/ Bret C. Griess________________

 

Chief Executive Officer

 

 

 

CSG SYSTEMS, INC., a Delaware corporation

 

 

 

By: _/s/ Bret C. Griess______________ _

 

Chief Executive Officer

 

 

 

/s/ Rolland B. Johns

 

Rolland B. Johns

 

 

 

20